On Motion for Rehearing
PER CURIAM.
Respondents, in their motion for rehearing state:
“3. The judgment of ouster issued by the Court is repugnant to Article I, Sections 8 and 10 of the Constitution of the United States in that upon its face it is unlimited and thereby purports to suspend an interstate motor carrier’s right, as granted by the Interstate Commerce Commission, to operate in interstate commerce within the state. The judgment in this respect is in direct conflict with the decision of the United States Supreme Court in Castle v. Hayes Freight Lines (1954), 384 [348] U.S. 61, 75 S.Ct 191, 99 L.Ed. 668 [68].”
The Castle case was not referred to in the brief filed by respondents in this court and, therefore, was not discussed in the opinion. It was, however, presented to and considered by the Special Commissioner. He said of it:
“That case did not involve the revocation of a franchise granted by the state, and the court did not hold that the State of Illinois could not revoke a franchise issued by the state to an interstate motor carrier. Instead, the court held that the state could not suspend the right of an interstate motor carrier to use the highways of the state. The case is not in point.”
In the Castle case, the Supreme Court of the United States considered the validity of an Illinois statute providing for suspension of ninety days to one year of the right of interstate motor carriers to the use of Illinois highways as punishment for repeated violations of state highway regulations. The statute was held invalid on grounds that the right of the defendant carrier to use Illinois highways for interstate transportation of goods cannot be suspended by Illinois.
The Supreme Court of Missouri has long since recognized that the State of Missouri cannot take from any corporation the right to engage in interstate commerce within its borders. In State ex inf. Hadley v. Standard Oil Company, 218 Mo. 1, 116 S.W: 902, 1018 (affirmed 224 U.S. 270, 32 S.Ct. 406, 56 L.Ed. 76), we said:
“The Legislature has no power or authority to prevent respondents from carrying on interstate trade,' for the. reason that power is vested in and rests with Congress; but it does possess the power to authorize the courts to forfeit the charters of all corporations organized and existing under the laws of this state for the usurpation *136of powers not granted to them, or for misuser or nonuser of those granted, and it is wholly immaterial whether those corporations are engaged in interstate commerce or not. The Legislature also possesses the undoubted authority to revoke or forfeit the license issued to any foreign corporation authorizing it to do an intrastate business in this state. The revocation of such a license in no manner interferes with interstate commerce. The authority to conduct such business is obtained under the acts of Congress, and not by virtue of the laws of the state. A license from the state can neither confer nor take away the authority or right of a foreign corporation to carry on interstate commerce; and, that being true, we are unable to see in what possible manner the forfeiture of such a license, that is, a license which only authorizes a foreign corporation to do an intrastate business, can possibly offend against section 8 of article 1 of the federal Constitution, which only applies to interstate commerce.”
See also State ex inf. Major v. Arkansas Lumber Company, 260 Mo. 212, 169 S.W. 145, 171.
The information upon which this case was tried does not ask revocation or suspension of the right of respondents to engage in interstate commerce and neither does the judgment purport to do so. To the contrary, the information asks only “that respondents and each of them be ousted from their privilege of exercising their corporate franchise within the State of Missouri, and for such other and further relief as to the Court may seem meet and just in the premises.” The opinion rendered by this court, after consideration of the facts, holds that “the State is therefore entitled to judgment revoking the privileges heretofore granted each respondent [by the State of Missouri] or the imposition of such penalties as * * * are consistent with the law and the facts.” The judgment rendered by this court recites :
“Now at this day, comes the informant, the State of Missouri, by the Attorney General, and the respondents, by their attorneys, and the Court having considered the evidence, and the report of the Special Commissioner herein, and being now fully advised of and concerning the premises, and having announced and filed its opinion, doth find * * *
“(2) that respondents were in violation of the laws of Missouri in the operation of their motor vehicles over the highways of Missouri without proper Missouri registration licenses; that said violations were constant and repeated over a period of almost two years and constituted an abuse of the franchises granted respondents and a violation of the trust imposed in them by the State.
“It is therefore considered and adjudged by the court that a writ of ouster issue as to each respondent, such ouster to be stayed, upon condition of the payment of a fine by each respondent in the amount of Fifty Thousand Dollars ($50,000.00) to be paid to the clerk of this court within thirty days from the date of this judgment, * * *,” etc.
It is clear, therefore, that the judgment rendered herein, considered in context with the pleadings and the evidence, is not intended to and does not affect any right granted respondents by the Federal Government to engage in interstate commerce or bar them from user of the highways of Missouri in such commerce.
The remaining assignments of the motion for rehearing have also been considered and are found to be without merit.
Rehearing denied.